Case 3:17-cv-00489-JAG-RCY Document 88 Filed 05/11/20 Page 1 of 2 PageID# 623



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

CHRISTOPHER W. ODEN,

         Plaintiff,

v.                                                                    Civil Action No. 3:17CV489

ERIC WILSON, et al.,

         Defendants.

                                  MEMORANDUM OPINION

         Christopher W. Oden, a federal inmate proceeding pro se and in forma pauperis, filed this

Bivens1/Federal Tort Claims Action. By Memorandum Opinion and Order entered on November

25, 2019, the Court dismissed without prejudice all of Oden’s claims against Defendant Hadded

because Oden failed to serve him in a timely matter. By Memorandum Opinion and Order entered

on November 27, 2019, the Court dismissed the remainder of Oden’s claims and dismissed the

action. On December 12, 2019, Oden moved for reconsideration of the above decisions and the

Court’s refusal to appoint counsel to assist him.

         “[R]econsideration of a judgment after its entry is an extraordinary remedy which should

be used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)

(citation omitted) (internal quotation marks omitted). The United States Court of Appeals for the

Fourth Circuit has recognized three grounds for relief under Rule 59(e): “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076,




1
    Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
Case 3:17-cv-00489-JAG-RCY Document 88 Filed 05/11/20 Page 2 of 2 PageID# 624



1081 (4th Cir. 1993) (citing Weyerhaeuser Corp. v. Koppers Co., 771 F. Supp. 1406, 1419 (D.

Md. 1991); Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)).

       Oden apparently relies upon the third ground. Oden, however, fails to demonstrate the

Court committed a clear error of law or that relief under Rule 59(e) is necessary to prevent a

manifest injustice. Rather, Oden largely seeks to relitigate old matters already rejected by the

Court. Accordingly, Oden’s Motion for Reconsideration (ECF No. 85) will be DENIED.

       An appropriate Order will accompany this Memorandum Opinion.




Date: 11 May 2020
Richmond, Virginia




                                               2
